Appeal by the plaintiff and cross appeal by the defendant Nicholas T. Colace from an order of the Supreme Court, Nassau County (Murphy, J.), dated April 11,1994.
Ordered that the cross appeal is dismissed, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed, for reasons stated by Justice Murphy at the Supreme Court; and it is further,
Ordered that the defendant Levittown Union Free School District is awarded one bill of costs. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.